Citation Nr: 1639346	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for a right knee disability, diagnosed as degenerative arthritis and chronic tendonitis.

2.  Entitlement to service connection for a left knee disability, diagnosed as degenerative arthritis and chronic tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   The Veteran presented sworn testimony at a hearing before the undersigned in May 2016.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran's right and left knee disabilities had their onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that service connection for right and left knee disabilities, diagnosed as degenerative arthritis and chronic tendonitis, is warranted.  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  During the appeal period, the Veteran has been diagnosed with right and left knee degenerative arthritis by the January 2012 VA examiner, and has also been diagnosed with osteoarthritis and chronic tendonitis by his treating physician.  He testified that he injured both of his knees in service when he was carrying another solider during basic training, causing him to collapse when his knees gave way.  He reports that he was taken to the medic, his knees were wrapped, and he was told to continue with his training despite being in pain.  His service treatment records confirm that he was treated for knee injuries with elastic wraps in service.  Thus, the first two elements of service connection have been met.  

This case turns on whether the evidence of record shows that it is at least as likely as not that a nexus exists between the Veteran's present bilateral knee disabilities and his in-service injury.  Affording the Veteran the benefit of all reasonable doubt, the Board finds that the evidence of record is at least in equipoise on this issue.  The Veteran testified that he has had recurrent bilateral knee pain since his in-service injury.  His testimony is corroborated by his wife's statement the she observed his recurrent and worsening bilateral knee symptoms and functional loss since his return from service.  The Veteran and his wife are competent to provide testimony as to the symptoms and functional losses they experienced or observed, and the Board finds their testimony to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board has considered the March 2013 medical opinion of the Veteran's treating physician, Dr. S.R.B.  Dr. S.R.B. has treated the Veteran since 1985, and thus is familiar with his medical history.  Based on his knowledge and the Veteran's report of his in-service injury, Dr. S.R.B. opined that "[c]ertainly this initial trauma could have led to internal problems, which have progressed over the years and now have caused significant pain, limitation of motion and limitation of activity."  The doctor went on to state that the Veteran's chronic osteoarthritis, chronic tendonitis and cartilage damage in both knees "certainly can be related" to his in-service bilateral knee injuries.  The Board notes that this opinion appears to be equivocal, stating that the in-service injury "could" have resulted in the current disabilities.  However, given the competent and credible reports of the Veteran and his wife, the Board finds that the opinion of Dr. S.R.B. has some probative value.  The Board notes that the November 2012 VA examiner opined that the Veteran's right and left knee injuries were not related to his reported in-service injury; however, because the examiner's opinion did not consider the Veteran's lay testimony of recurrent bilateral knee symptoms since his in-service injury and instead relied on the absence of medical treatment for many years after service, the Board affords this medical opinion no probative value.  See Fountain v. McDonald, 27 Vet. App. 258, 272-74 (2015); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Thus, as all three elements necessary to establish service connection have been met, the Board finds that the Veteran's claim should be granted.  See 38 C.F.R. § 3.303.  As the Veteran stated during the May 2016 hearing that a grant of service connection for any right and left knee disorder (regardless of the diagnosis) would satisfy his appeal, the Board need not address whether service connection for any other diagnosed knee disorder is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right knee degenerative arthritis and chronic tendonitis is granted.

Service connection for left knee degenerative arthritis and chronic tendonitis is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


